Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-14-00262-CV

                                         Guamnetta M. Briggs

                                                   v.

                 Bank of America, N.A., and Federal National Mortgage Association

            NO. 2010-CI-13120 IN THE 131ST DISTRICT COURT OF BEXAR COUNTY



TYPE OF FEE            CHARGES                 PAID/DUE               STATUS                 PAID BY
  MT FEE                 $10.00               03/23/2015               E-PAID                  APE
  MT FEE                 $10.00               03/23/2015               E-PAID                  APE
  MT FEE                 $10.00               07/15/2014             NOT PAID                  APE
RPT RECORD             UNKNOWN                04/25/2014             UNKNOWN                   UNK
CLK RECORD             UNKNOWN                04/23/2014             UNKNOWN                   UNK
RPT RECORD              $125.00               04/02/2014             UNKNOWN                   ANT
   FILING               $195.00               03/06/2014             INDIGENT                  ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $350.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this March 31, 2015.